In a child protective proceeding pursuant to Family Court Act article 10, the parents appeal from an order of the Family Court, Rockland County (Warren, J.), dated November 9, 1994, which, after a fact-finding hearing, determined that Alfred C. was an abused and neglected child and that Suzanne C. was a neglected child.
Ordered that the order is affirmed, without costs or disbursements.
The right to counsel in a proceeding pursuant to Family Court Act article 10 is guaranteed by statute (see, Family Ct Act § 262 [a] [i]). In assessing a claim based upon ineffective assistance of counsel, the focus is whether the individual received "meaningful” assistance (see, People v English, 215 AD2d 871; Matter of Erin G., 139 AD2d 737, 739; Matter of De Vivo v Burrell, 101 AD2d 607). Because of the potentially drastic consequences of a child protective proceeding, the statutory right to counsel under Family Court Act § 262 affords protections equivalent to the constitutional standard of effective assistance of counsel afforded defendants in criminal proceedings (see, Matter of Erin G., supra, at 739; Matter of De Vivo v Burrell, supra). Applying these principles here we find that the appellants were afforded meaningful representation, thereby satisfying the constitutional standard (see, Matter of Erin G., supra, at 739; People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137).
The appellants’ remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Ritter, Thompson and Krausman, JJ., concur.